1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   S.V., a minor, by and through her Guardian ad )             Case No.: 1:17-cv-00780-LJO-JLT
     Litem, CLAUDIA VALENCIA,                      )
12                                                 )             FINDINGS AND RECOMMENDATIONS
                    Plaintiff,                     )             GRANTING APPROVAL OF THE COMPROMISE
13                                                 )             ON BEHALF OF MINOR PLAINTIFF S.V.
             v.                                    )             (Doc. 64)
14
                                                   )
     DELANO UNION ELEMENTARY SCHOOL )
15
     DISTRICT, et al.,                             )
16                                                 )
                    Defendant.                     )
17
18            In this action, S.V., a minor, by and through her guardian ad litem, Claudia Valencia, claimed

19   that her fifth grade teacher, Michelle Pelayo, bullied her and humiliated her in front of the class. The

20   plaintiff seeks the Court’s approval for the settlement. (Doc. 64.) Because the Court finds the

21   proposed settlement of the child’s claims to be fair and reasonable, the Court recommends that the

22   minor’s compromise be approved.1

23   I.       Factual and Procedural History

24            Plaintiff, who is a student with an intellectual disability, was enrolled in Delano Union

25   Elementary School District (“District”), participating in both special education as well as non-special

26
27   1
       The plaintiff requests the settlement be approved without a hearing due to Ms. Valencia’s responsibility to take care of
     her three children, including child S.V., the subject of this action. Because the motion is unopposed and because the
28   amended petition adequately sets forth the information required under Local Rule 202(b), there is good cause to approve
     the settlement without a hearing.

                                                                  1
1    education classes. (Doc. 34 at 6.) The complaint alleges that one of Plaintiff’s teachers, Michelle

2    Pelayo, “threat[ed], discriminate[d] [against], humiliate[d], and degrade[d] students.” Id. It is also

3    alleged that other Defendants, including the District, Superintendent Rosalina Rivera, and Principal

4    Anna Ruiz “knew or reasonably should have known that Defendant Pelayo had been, and/or was

5    aggressive, discriminatory, threatening and/or abusive towards students,” and that these Defendants

6    were “deliberately indifferent and/or inadequately and improperly responded, failed to respond,

7    control[], supervise[], monitor[], discipline[], warn and/or take adequate precautions” in connection

8    with Pelayo’s conduct. (Doc. 34 at 6-7.)

9           This case was removed from the Superior Court for the County of Kern based on federal

10   question jurisdiction. (Doc. 1 at 2.) Defendants then moved to dismiss the fifth cause of action’s civil

11   conspiracy claims under 42 U.S.C. § 1983 and California Code of Civil Procedure §377.30 (Doc. 7),

12   and the Court granted the motion with leave to amend. (Doc. 17.) Plaintiff filed a first amended

13   complaint on September 1, 2017 (Doc. 18), and Defendants again moved to dismiss the fifth cause of

14   action’s conspiracy claims. (Doc. 21.) The Court granted the motion without leave to amend because

15   Plaintiff failed to include any additional factual allegations to support her civil conspiracy claims after

16   the Court had already directed Plaintiff that the original factual allegations were insufficient to support

17   the cause of action. (Doc. 28.) Additionally, the Court ordered the Plaintiff to show cause why newly

18   added claims in the first amended complaint’s fifth cause of action for “Violation of the Equal

19   Protection and Excessive Force Clauses” of the Fourteenth Amendment should be permitted since

20   Plaintiff added such claims to the first amended complaint without consent of opposing counsel or the

21   Court, contrary to Federal Rules of Civil Procedure, Rule 15. (Doc. 28 at 3-5.)

22          Plaintiff responded to the order to show cause and requested leave to amend the complaint.

23   (Doc. 29.) The Court granted Plaintiff leave to amend and Plaintiff filed a second amended complaint

24   which amended the fifth cause of action to state § 1983 claims for “Unreasonable Seizure, Excessive

25   Force and Equal Protection” violations under the Fourth and Fourteenth Amendments. (Docs. 33, 34.)

26          The Plaintiff asserted six causes of action in the second amended complaint: (1) breach of

27   mandatory duty pursuant to California Government Code § 815.6; (2) violation of the Plaintiff’s rights

28   under the Ralph Civil Rights Act, California Government Code § 51.7 et. seq.; (3) violation of

                                                          2
1    Plaintiff’s rights under the Unruh Civil Rights Act, California Civil Code § 51 et. seq.; (4) negligence

2    pursuant to California Government Code §§ 815.2, 815.6, and 820; (5) violation of the unreasonable

3    seizure, excessive force and Equal Protection Clauses of the Fourth Amendment and Fourteenth

4    Amendments pursuant to 42 U.S.C. §§ 1983, 1988; and (6) intentional infliction of emotional distress

5    under California Law. (Doc. 34 at 2-3.) In response to Defendants’ motion to dismiss the fifth cause of

6    action in the second amended complaint, the Court denied the motion except as to supervisory

7    defendants Rivera and Ruiz. (Doc. 43.)

8           On May 14, 2019, Plaintiff filed a notice of settlement indicating that the parties reached a

9    settlement after a mediation session held on April 11, 2018. (Doc. 62.) Accordingly, the Court ordered

10   the parties to file a petition for approval of the minor’s compromise. (Doc. 63.) On June 14, 2019, the

11   plaintiff filed a petition for approval of the minor’s compromise. (Doc. 64.)

12   II.    Settlement Approval Standards

13          No settlement or compromise of “a claim by or against a minor or incompetent person” is

14   effective unless it is approved by the Court. Local Rule 202(b). The purpose of requiring the Court’s

15   approval is to provide an additional level of oversight to ensure that the child’s interests are protected.

16   Toward this end, a party seeking approval of the settlement must disclose:

17          the age and sex of the minor, the nature of the causes of action to be settled or
            compromised, the facts and circumstances out of which the causes of action arose,
18          including the time, place and persons involved, the manner in which the compromise
            amount . . . was determined, including such additional information as may be required to
19          enable the Court to determine the fairness of the settlement or compromise, and, if a
            personal injury claim, the nature and extent of the injury with sufficient particularity to
20          inform the Court whether the injury is temporary or permanent.

21   Local Rule 202(b)(2).

22          The Ninth Circuit determined that Federal Rule of Civil Procedure 17(c) imposes on the Court

23   the responsibility to safeguard the interests of child-litigants. Robidoux v. Rosengren, 638 F.3d 1177,

24   1181 (9th Cir. 2011). Thus, the Court is obligated to independently investigate the fairness of the

25   settlement even where the parent has recommended it. Id., at 1181; see also Salmeron v. United States,

26   724 F.2d 1357, 1363 (9th Cir. 1983) (holding that “a court must independently investigate and evaluate

27   any compromise or settlement of a minor’s claims to assure itself that the minor’s interests are

28   protected, even if the settlement has been recommended or negotiated by the minor’s parent or guardian

                                                          3
1    ad litem”). Rather than focusing on the amount of fees to be awarded, the Court must evaluate whether

2    the net amount to the child is fair and reasonable “without regard to the proportion of the total

3    settlement value designated for adult co-plaintiffs or plaintiffs’ counsel” and “in light of the facts of the

4    case, the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at 1181-1182.

5    III.   Discussion and Analysis

6           The petition for approval of the settlement reached on behalf of the child S.V. sets forth the

7    information required by Local Rule 202(b)(2). S.V. is a minor, born on February 18, 2004. (Doc. 64-

8    1.) S.V. currently resides in Delano, California. Id. Plaintiff, through her guardian ad litem, asserts

9    that the child’s damages arise from bullying by a teacher, Michelle Pelayo, during the 2015 through

10   2016 academic school year. (Doc. 64 at 3-4.) The Plaintiff has agreed to accept $45,000.00 to resolve

11   the case. (Doc. 64 at 4.)

12          A.      Award to S.V.

13          The settlement funds will be paid by Self-Insured Schools of California in the amount of

14   $45,000.00. (Doc. 64-1 at 9.) After the payment of the proposed attorney fees and costs, the child will

15   receive $25,713.53 from the settlement. (Doc. 64 at 5.) The money will be deposited in a blocked

16   account for the child’s benefit. (Doc. 64 at 7.)

17          B.      Proposed Attorney Fees and Costs

18          Out of the settlement proceeds, Plaintiffs’ counsel will be awarded fees in the amount of

19   $6,750.00 and costs in the amount of $12,536.47. (Docs. 64 at 5, 64-1 at 13-14.) Miguel Flores,

20   counsel for S.V., reports that the plaintiff, through her mother, entered into a “contingency fee

21   agreement [that] calls for an attorney fee in the amount of 25% of the gross recovery,” but he reduced

22   the fees charged in this case to 15% of the gross recovery. (Doc. 64-1 at 5.) Plaintiff’s counsel reports

23   the actions taken in connection with the resolution of the claim include:

24          1. Investigation of the facts and circumstances of the alleged bullying during the 2015-2016

25               school year in which S.V. was a fifth grade student at Del Vista Math and Science

26               Academy;

27          2. Preparation of claim and complaint;

28          3. Depositions of witnesses familiar with the facts and circumstances of the case;

                                                          4
1           4. Review of school records;

2           5. Meetings with clients;

3           6. Settlement negotiations; and

4           7. Preparation of closing documents including the preparation of the pending petition.

5    (Doc. 64-1 at 2-3.) Based upon the actions taken by counsel and the costs expended in the action—

6    and the fact that Plaintiffs’ guardian ad litem indicates her assent to the fees and costs requested (Doc.

7    64-2 at 2)—the Court finds the award is reasonable.

8           C.      Recovery in Similar Actions

9           As noted above, the Court must consider the outcome of similar cases to determine whether the

10   sum to settle the children’s claims is reasonable. See Robidoux, 638 F.3d at 1181; Salmeron, 724 F.2d

11   at 1363. Although Petitioner did not identify any similar actions to support the approval of the

12   minors’ compromise, the Court finds the recovery is appropriate considering those received by minors

13   in other actions.

14          For example, in Walden v. Moffett, 2007 U.S. Dist. LEXIS 70507, *2-4 (E.D. Cal. Sept. 26,

15   2007), the settlement for the child who was subjected to various forms of racial and religious

16   discrimination while attending Sonora Elementary School from Kindergarten to fourth grade was

17   $15,000.00. The court approved the minor’s compromise and, after awarding attorney’s fees, the net

18   amount to be received by the child was $13,349.00. Id. at *7.

19          The settlement here approximates those amounts awarded to other minors who suffered similar

20   distress caused by a school administrator or teacher while at school. See, e.g., A.M. v. San Juan

21   Unified Sch. Dist., 2018 U.S. Dist. LEXIS 70576, *5-7 (E.D. Cal April 25, 2018) (finding fair and

22   reasonable net settlement of $39,016.41 for minor’s claims for emotional distress caused by actions of

23   his teacher and behavioral aide); P.H. v. Tehachapi Unified Sch. Dist., 2018 U.S. Dist. LEXIS 11671,

24   *8 (E.D. Cal Jan. 23, 2018) (finding fair and reasonable a settlement of $21,250.00 for claims by a

25   minor with various disabilities for abuse and neglect by her teachers at school); Castaneda v. Wendell,

26   2007 U.S. Dist. LEXIS 35407, *4-8, 2007 WL 1322357 (E.D. Cal May 2, 2007) (approving minor’s

27   settlement in the amount of $32,939.53 for actions taken by the school’s principal that caused

28   embarrassment and humiliation).

                                                         5
1             Based upon the information provided in the motion and the supporting documents and

2    considering the totality of the facts and circumstances of this case—and most particularly the excellent

3    result achieved compared to similar actions—the Court finds the settlement agreement is fair,

4    reasonable, and in the best interests of the child.

5    IV.      Findings and Recommendations

6             Based upon the foregoing, the Court RECOMMENDS that the petition to approve settlement

7    of the minor's claims be APPROVED IN FULL and that the parties be DIRECTED to file with the

8    Court a stipulation for dismissal of the action with prejudice, and lodge a separate order, no later than

9    45 days after these findings and recommendations are adopted.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

12   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

13   days after being served with these findings and recommendations, any party may file written

14   objections with the Court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that

16   failure to file objections within the specified time may waive the right to appeal the district judge’s

17   order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18
19   IT IS SO ORDERED.

20         Dated:   June 27, 2019                               /s/ Jennifer L. Thurston
21                                                         UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           6
